Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 06/08/2021.  Claims 1 and 8-27 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8-27 are allowable because the prior art fails to teach or suggest a computer-implemented method, comprising: selecting a first scene from a plurality of scenes included in a first video asset based on one or more preferences and first scene metadata associated with the first scene, wherein each scene included in the plurality of scenes is associated with separate scene metadata; and in response to selecting the first scene based on the first scene metadata and the one or more preferences: displaying the first scene within a first portion of a display area via a first decoder, wherein one or more scenes included in a second video asset are displayed in a second portion of the display area via a second decoder while the first scene is displayed in the first portion of the display area, and wherein the second video asset is different from the first video asset, and the second decoder has a different set of display capabilities than the first decoder, increasing a first size of the first portion over a given period of time, routing at least one of the first scene or another scene in the first video asset to be displayed via the second decoder, and reducing a second size of the second portion over the given period of time, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425